DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-8, 10, 11, 14, 15, 18-22, and 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is a display system comprising: a host processor configured to generate a clock signal that swings periodically between a high level and a low level, generate and output a first synchronization signal based on the clock signal, generate a wakeup interrupt by measuring a frame update period of a display panel, generate frame data based on the first synchronization signal by enabling an image providing path based on the wakeup interrupt, and output the frame data for every frame update period; and a display driver integrated circuit configured to receive the first synchronization signal and the frame data from the host processor, and control the display panel such that a frame image corresponding to the frame data is displayed on the display panel based on the first synchronization signal without storing the frame data.  The closest prior art Lee et al. (US 2015/0130822) discloses a host processor, a display driver that controls a display panel.  The host processor receives an interrupt signal from a timing controller.  Lee fails to disclose all the limitations of applicant’s claimed invention.  An analogous prior art Kim et al. (US 9,704,215) teaches a panel self refresh operation with a still image detector.  An analogous prior art Glen (US 8,854,344) teaches a self-refreshing panel with a static image detector.  An analogous prior art Roh et al. (US 9,355,615) teaches a transfer of image data from a first interface to a second interface without storing the image data in a memory separate from the application processor.  None of the cited prior art alone or in combination teach or suggest the limitations of applicant’s claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628